Exhibit 10.1 STOCK REPURCHASE AGREEMENT THIS STOCK REPURCHASE AGREEMENT (the “ Agreement ”), dated effective as of January 22, 2015 (the “ Effective Date ”), is by and between George K. Broady (“ Seller ”) and Natural Health Trends Corp., a Delaware corporation (the “ Company ”). RECITALS WHEREAS, Seller beneficially owns 3,765,894 shares of the Company’s Common Stock (as defined below) (“ Seller Stock ”); and WHEREAS, Seller wishes to sell 91,817 shares of Seller Stock ( “ Offered Stock ”) to the Company, and the Company wishes to buy from Seller, the Offered Stock on the terms and conditions set forth herein. AGREEMENT For and in consideration of the promises and of the mutual representations, warranties, covenants and agreements contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and upon the terms and subject to the conditions hereinafter set forth, the parties do hereby agree as follows: Section 1.
